UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 12-2033


MARY JANE MCGILL,

                Plaintiff - Appellant,

          v.

BALTIMORE CITY BOARD OF SCHOOL COMMISSIONERS,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:09-cv-02506-JFM)


Submitted:   January 17, 2013              Decided:   January 22, 2013


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Mary Jane McGill, Appellant Pro Se. Edmund J. O’Meally, Andrew
G. Scott, PESSIN KATZ LAW, P.A., Towson, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Mary Jane McGill seeks to appeal the district court’s

order   granting      Baltimore   City   Board    of   School   Commissioners’

motion for summary judgment in her age discrimination action.

We   dismiss    the   appeal   for   lack    of   jurisdiction    because    the

notice of appeal was not timely filed.

           Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                    “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”      Bowles v. Russell, 551 U.S. 205, 214 (2007).

           The district court’s order was entered on the docket

on July 16, 2012.        The notice of appeal was filed on August 22,

2012.   Because McGill failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, we

deny leave to proceed in forma pauperis and dismiss the appeal.

We   dispense    with   oral   argument      because   the   facts   and   legal

contentions     are    adequately    presented    in   the   materials     before

this court and argument would not aid the decisional process.

                                                                     DISMISSED




                                         2